Exhibit 10.1
 
FOURTH AMENDMENT TO CREDIT AGREEMENT


This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 16, 2018, by and among DAIRYLAND USA CORPORATION, a New York
corporation (“Dairyland”), CHEFS’ WAREHOUSE PARENT, LLC, a Delaware limited
liability company (together with Dairyland, the “Borrowers”), THE CHEFS’
WAREHOUSE, INC., a Delaware corporation (“Holdings”), the other Loan Parties
party hereto, the Lenders party hereto and Jefferies Finance LLC (“Jefferies”),
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent” or, as Administrative Agent or Collateral Agent, the
“Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, Holdings, the other Loan Parties party thereto, certain
Lenders party thereto and the Agent, among others, are parties to that certain
Credit Agreement, dated as of June 22, 2016 (as the same may be amended by this
Amendment and as otherwise amended, restated, amended and restated, supplemented
or modified from time to time prior to the date hereof, the “Existing Credit
Agreement”);
 
WHEREAS, pursuant to and in accordance with Section 9.02 of the Existing Credit
Agreement, the Borrowers have requested that the Lenders amend, and the Lenders
(including the Replacement Lenders (as defined below)) party hereto
(collectively, the “Fourth Amendment Consenting Lenders”) have agreed to so
amend, the Existing Credit Agreement in the manner set forth in Section 2 hereof
to, among other things, reduce the interest rate applicable to the Term Loans;
 
WHEREAS, the Agent and the Fourth Amendment Consenting Lenders are willing, on
the terms and subject to the conditions set forth below, to enter into the
amendments, modifications and agreements set forth in this Amendment; and
 
WHEREAS, the Fourth Amendment Consenting Lenders shall constitute the Required
Lenders and, after giving effect to the operation of Section 9.02(e) of the
Existing Credit Agreement, the Fourth Amendment Consenting Lenders shall
constitute all Lenders.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Existing Credit
Agreement, as amended hereby (the “Amended Credit Agreement”).
 
2. Amendments.  Subject to the satisfaction of the conditions precedent set
forth in Section 5 below, the Loan Parties, the Fourth Amendment Consenting
Lenders and the Agent hereby agree as follows:
 
a) Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:
 
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
 

--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of November 16, 2018, by and among the Borrowers, Holdings, the other
Loan Parties party thereto, the Lenders party thereto, the Administrative Agent
and the Collateral Agent.
 
“Fourth Amendment Date” means November 16, 2018.
 
b) Section 1.01 of the Existing Credit Agreement is hereby amended by amending
and restating the following defined terms to read in their entirety as follows:
 
“Adjusted LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the greater of (a) (i) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing
in effect for such Interest Period divided by (ii) 1 minus the Statutory Reserve
Rate (if any) for such Eurodollar Borrowing for such Interest Period and (b)
0.00% per annum.
 
“Alternate Base Rate” means, for any day, highest of (a) the Prime Rate, (b) the
Federal Funds Effective Rate from time to time, plus 0.50%, (c) 1.00% and (d)
the Adjusted LIBOR Rate for a one-month Interest Period plus 1.00%. If the
Administrative Agent shall have determined in good faith (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the applicable Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or
clause (d), as applicable, of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
then applicable Adjusted LIBOR Rate shall be effective on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBOR Rate, respectively. “Alternate Base Rate,” when used
in reference to any Loan or Borrowing, is used when such Loan comprising such
Borrowing is, or the Loans comprising such Borrowing are, bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“Applicable Rate” means, (a) for any day from the Effective Date through the
date immediately preceding the First Amendment Date, (i) with respect to any
Eurodollar Loan, 4.75% per annum or (ii) with respect to any ABR Loan, 3.75% per
annum, (b) for any day from the First Amendment Date through the day that
immediately precedes the Closing Date Leverage Restoration Date, (i) with
respect to any Eurodollar Loan, 5.75% per annum or (ii) with respect to any ABR
Loan, 4.75% per annum, (c) for any day from the Closing Date Leverage
Restoration Date through the day that immediately precedes the Third Amendment
Date, (i) with respect to any Eurodollar Loan, 4.75% per annum or (ii) with
respect to any ABR Loan, 3.75% per annum, (d) for any day from the Third
Amendment Date through the day that immediately precedes the Fourth Amendment
Date, (i) with respect to any Eurodollar Loan, 4.00% per annum or (ii) with
respect to any ABR Loan, 3.00% per annum, and (e) from and after the Fourth
Amendment Date, (i) with respect to any Eurodollar Loan, 3.50% per annum or (ii)
with respect to any ABR Loan, 2.50% per annum.
 
2

--------------------------------------------------------------------------------

c) Article I of the Existing Credit Agreement is hereby amended to add the
following new Section 1.06 thereto:
 
SECTION 1.06.  LIBOR Discontinuation.  Notwithstanding anything to the contrary
contained in this Agreement or the other Loan Documents, if at any time there
ceases to exist a LIBOR Rate or other interbank rate in the London market
regulated or otherwise overseen or authorized by the ICE Benchmark
Administration or U.K. Financial Conduct Authority for interest periods greater
than one Business Day or the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Section 2.14 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances in Section 2.14 have not
arisen but the supervisor for the administrator of the LIBOR Rate or a relevant
Governmental Authority has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower Representative
shall endeavor to establish an alternate rate of interest to the LIBOR Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for fixed periods for syndicated loans in the United States
at such time for similarly situated borrowers, and shall enter into an amendment
to the Loan Documents to reflect such alternate rate of interest and such other
related changes as may be applicable which are agreed by the Borrower
Representative and the Administrative Agent at such time; provided that, if such
alternate rate of interest shall be less than zero percent, such rate shall be
deemed to be zero percent for purposes of this Agreement.  Notwithstanding
anything to the contrary in the Loan Documents, such amendment shall become
effective without any further action or consent of any other party to Loan
Documents (other than the written consent of the Administrative Agent and the
Borrower Representative) so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that they object to such amendment.
 
d) Section 2.12(e) of the Existing Credit Agreement is hereby amended by
replacing the reference therein to “six-month anniversary of the Third Amendment
Date” with the following text:  “six-month anniversary of the Fourth Amendment
Date”.
 
e) Section 5.01 of the Existing Credit Agreement is hereby amended to add the
following new clause (k) thereto (and to make any related punctuation and
grammatical changes as a result thereof):
 
(k) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.


f) Section 6.01(l) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:


(l) Indebtedness consisting of ABL Obligations to the extent such Indebtedness
is in compliance with the Intercreditor Agreement; provided that in no event
shall any obligor with respect to such Indebtedness not be a Loan Party
hereunder;


3

--------------------------------------------------------------------------------

g) Section 6.01 of the Existing Credit Agreement is hereby amended to add the
following new clause (r) thereto (and to make any related punctuation and
grammatical changes as a result thereof, including making Section 6.01(r) in the
Existing Credit Agreement, Section 6.01(s)):


(r) to the extent constituting Indebtedness, Indebtedness of any Loan Party or
any Subsidiary in respect of any Swap Agreements permitted under Section 6.07.


3. Representations and Warranties.  In order to induce the other parties hereto
to enter into this Amendment in the manner provided herein, each Loan Party
represents and warrants to the other parties hereto that the following
statements are true and correct:
 
a) each of the representations and warranties contained in the Loan Documents
are true and correct in all material respects (provided that any representation
or warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the Fourth Amendment Date except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality or
Material Adverse Effect, in all respects) on and as of such earlier date;
 
b) the transactions contemplated by this Amendment are within each Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders;
 
c) this Amendment has been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
 
d) the transactions contemplated by this Amendment (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or any of its Subsidiaries or the assets of any Loan Party
or any of its Subsidiaries, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents, or subject to the Intercreditor Agreement, the ABL Loan Documents;
 
e) as of the date hereof and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing; and
 
f) As of the Fourth Amendment Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
 
4. Additional Agreements.  Each Person that executes and delivers a signature
page to this Amendment in the capacity of a Replacement Lender irrevocably
consents to the terms of this Amendment and the Amended Credit Agreement.
 
4

--------------------------------------------------------------------------------

5. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the satisfaction of the following conditions (the date on which all such
conditions are so satisfied is referred to herein as the “Fourth Amendment
Date”):
 
a) the Agent shall have received a certificate, dated the Fourth Amendment Date,
executed by the President, a Vice President or a Financial Officer of the
Borrower Representative, certifying that, as of the Fourth Amendment Date, (i)
that the representations and warranties contained in this Amendment and the
other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) on and as of such date
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date; (ii) that as of the Fourth Amendment Date and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (iii) this Amendment is effected in accordance with the terms
of the Existing Credit Agreement, the ABL Loan Documents and the Intercreditor
Agreement;
 
b) Holdings and the Borrowers shall have paid to the Agent all fees, costs and
expenses due and payable under this Amendment (including under Section 10
hereof) and under that certain Engagement Letter, dated as of November 7, 2018,
by and between Jefferies and Holdings;
 
c) the Borrowers shall have paid to the Agent, for distribution to each Lender,
all accrued but unpaid interest on the outstanding Term Loans that has accrued
through but excluding the Fourth Amendment Date (as calculated in accordance
with the Existing Credit Agreement);
 
d) the Agent shall have received counterparts of this Amendment duly executed by
(i) Holdings, the Borrowers, each other Loan Party and the Administrative Agent,
(ii) Lenders constituting the Required Lenders (without giving effect to the
Non-Consenting Lender Replacement (as defined below)) and (iii) each Lender
(after giving effect to the Non-Consenting Lender Replacement), including each
Replacement Lender;
 
e) the Agent and each Fourth Amendment Consenting Lender shall have received,
(i) at least two Business Days prior to the Fourth Amendment Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering laws, including,
without limitation, the Act, to the extent requested at least four Business Days
prior to the Fourth Amendment Date; and (ii) at least two Business Days prior to
the Fourth Amendment Date, for any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to such Borrower; and
 
f) the Agent shall have received a certificate (in form reasonably satisfactory
to the Agent) with respect to each Loan Party signed by the secretary or other
Authorized Officer of such Loan Party and attaching and certifying to the
accuracy of (i) the articles or certificate of organization or formation (or any
comparable charter documents) of such Loan Party, (ii) the bylaws, operating
agreements or other governing documents of such Loan Party, (iii) resolutions or
consents of the governing bodies of such Loan Party, (iv) incumbencies
evidencing the identity, authority and capacity of each Authorized Officer of
such Loan Party authorized to act in connection with this Amendment and the
other Loan Documents to which such Loan Party is a
5

--------------------------------------------------------------------------------

party or is to be a party upon the Fourth Amendment Date and (v) a certificate
of good standing (or comparable certificate) with respect to such Loan Party
issued by the secretary of state (or comparable government authority) of the
jurisdiction of organization of such Loan Party.
 
6. Lender Consents.  If any Lender under the Existing Credit Agreement has
failed to consent to this Amendment prior to 12:00 noon (New York City time) on
November 15, 2018 (each such non-consenting Lender, a “Non-Consenting Lender”),
and Lenders constituting the Required Lenders have so consented, then the
Borrowers shall exercise their rights, effective as of the Fourth Amendment
Date, to replace (such act of replacement, the “Non-Consenting Lender
Replacement”) each such Non-Consenting Lender in accordance with Section 9.02(e)
of the Existing Credit Agreement, and each such Non-Consenting Lender, upon
receipt of an amount equal to the sum of (i) the principal amount of the
outstanding Term Loans of such Non-Consenting Lender immediately prior to the
effectiveness of this Amendment (but, for the avoidance of doubt, without any
prepayment premium thereon), (ii) all interest, fees and other amounts accrued
but unpaid to such Non-Consenting Lender by the Borrowers under the Existing
Credit Agreement to and including the Fourth Amendment Date, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17 of the Existing Credit Agreement, and (iii) an amount, if any, equal to the
payment which would have been due to such Non-Consenting Lender on the Fourth
Amendment Date under Section 2.16 of the Existing Credit Agreement had the Loans
of such Non-Consenting Lender been prepaid on the Fourth Amendment Date rather
than sold to the replacement Lender, shall be deemed to have assigned all of its
rights and obligations under the Existing Credit Agreement to one or more
assignee Lenders (each of whom shall have consented to this Amendment by
delivering a signature page hereto prior to 12:00 noon (New York City time) on
November 15, 2018 (each such assignee Lender, to the extent of such assigned
interest, a “Replacement Lender”)).  Each Lender party hereto hereby waives any
requirement of the Borrowers to deliver any notice to Administrative Agent
and/or any Lender in connection with any assignment contemplated herein pursuant
to Section 9.02(e) of the Existing Credit Agreement.
 
7. GOVERNING LAW AND WAIVER OF JURY TRIAL.
 
(a)  This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to conflict of law principles
(other than sections 5‑1401 and 5-1402 of the New York General Obligations Law).
 
(b)  To the fullest extent permitted by applicable law, each Loan Party hereby
irrevocably submits to the exclusive jurisdiction of any New York State court or
federal court sitting in the County of New York and the Borough of Manhattan in
respect of any claim, suit, action or proceeding arising out of or relating to
the provisions of this Amendment and irrevocably agree that all claims in
respect of any such claim, suit, action or proceeding may be heard and
determined in any such court and that service of process therein may be made by
certified mail, postage prepaid, to your address set forth above.  Each Loan
Party hereby waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
claim, suit, action or proceeding brought in any such court, and any claim that
any such claim, suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Amendment shall affect any right that the
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Amendment against any Loan Party or its properties in the
courts of any jurisdiction.
 
(c)  Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the
6

--------------------------------------------------------------------------------

laying of venue of any suit, action or proceeding arising out of or relating to
this Amendment in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
(d)  Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Existing Credit
Agreement.  Nothing in this Amendment will affect the right of any party to this
Amendment to serve process in any other manner permitted by law.
 
(e)  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE AMENDED
CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
8. Counterparts; Integration; Effectiveness.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Amendment shall become effective on the Fourth
Amendment Date.  Except as provided in Section 5, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Amendment and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent.
 
9. Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.
 
a) On and after the Fourth Amendment Date, (x) each reference in the Amended
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import
7

--------------------------------------------------------------------------------

referring to the Existing Credit Agreement, and (y) each reference in the other
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Existing Credit Agreement shall mean and
be a reference to the Amended Credit Agreement.
 
b) Except as specifically amended by this Amendment, the Existing Credit
Agreement and each of the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.
 
c) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Agent or Lender under, the Amended Credit Agreement or
any of the other Loan Documents.
 
d) Each Loan Party hereby (i) ratifies, confirms and reaffirms its liabilities,
its payment and performance obligations (contingent or otherwise) and its
agreements under the Existing Credit Agreement, the Amended Credit Agreement and
the other Loan Documents and (ii) acknowledges, ratifies and confirms that such
liabilities, obligations and agreements constitute valid and existing
Obligations under the Amended Credit Agreement, in each case, to the extent such
Loan Party is a party thereto. In addition, each Loan Party hereby ratifies,
confirms and reaffirms (i) the liens and security interests granted, created and
perfected under the Collateral Documents and any other Loan Documents and (ii)
that each of the Collateral Documents to which it is a party remain in full
force and effect notwithstanding the effectiveness of this Amendment.  Without
limiting the generality of the foregoing, each Loan Party further agrees (A)
that any reference to “Obligations” contained in any Collateral Documents shall
include, without limitation, the “Obligations” (as such term is defined in the
Amended Credit Agreement) and (B) that the related guarantees and grants of
security contained in such Collateral Documents shall include and extend to such
Obligations. This Amendment shall not constitute a modification of the Existing
Credit Agreement, except as specified under Section 2 hereto, or a course of
dealing with the Agent or any Lender at variance with the Existing Credit
Agreement such as to require further notice by the Agent or any Lender to
require strict compliance with the terms of the Amended Credit Agreement and the
other Loan Documents in the future, except as expressly set forth herein. This
Amendment contains the entire agreement among the Loan Parties and the Fourth
Amendment Consenting Lenders contemplated by this Amendment.  No Loan Party has
any knowledge of any challenge to the Agent’s or any Lender’s claims arising
under the Loan Documents or the effectiveness of the Loan Documents.  The Agent
and Lenders reserve all rights, privileges and remedies under the Loan
Documents. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations,
or otherwise with respect to the Existing Credit Agreement or any other Loan
Document, or to constitute a mutual departure from the strict terms, provisions
and conditions of the Existing Credit Agreement or any other Loan Document other
than with respect to the amendments set forth in Section 2 hereof, or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any Collateral for the
Obligations.
 
e) Each Loan Party hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to the amendment of the Existing
Credit Agreement effected pursuant to this Amendment.
 
f) Each Loan Party that is not a Borrower acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Loan Party is not required by the terms of the Existing Credit Agreement or
any other Loan Document to consent to the amendments to the Existing Credit
Agreement effected pursuant to this
8

--------------------------------------------------------------------------------

Amendment and (ii) nothing in the Amended Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Loan
Party to any future amendments to the Amended Credit Agreement.
 
g) The parties hereto acknowledge and agree that, for all purposes under the
Amended Credit Agreement and the other Loan Documents, this Amendment
constitutes a “Loan Document” under and as defined in the Amended Credit
Agreement.
 
10. Expenses. The Borrowers and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment,
including, without limitation, all attorney costs.
 
11. Severability.  Any provision of any this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
12. Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
 
13. Conflicts.  In the event of any conflict between the terms of this Amendment
and the terms of the Amended Credit Agreement or any of the other Loan
Documents, the terms of this Amendment shall govern.
 
 [SIGNATURE PAGES FOLLOW]
 
 
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.
 
 
 
 
CHEFS’ WAREHOUSE PARENT, LLC,
as a Borrower
 
 
 
 
 
 
 
 
 
 
By
/s/ Alexandros Aldous
 
 
 
Name:
Alexandros Aldous
 
 
 
Title:
General Counsel, Corporate
Secretary and Chief Government Relations
Officer
 
 
 
 
 
 
 
 
 
 
DAIRYLAND USA CORPORATION,
as a Borrower
 
 
 
 
 
 
 
 
 
 
By
/s/ Alexandros Aldous
 
 
 
Name:
Alexandros Aldous
 
 
 
Title:
General Counsel, Corporate
Secretary and Chief Government Relations
Officer
 
 
 
 
 


 
 
 
 
 
[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]
 

--------------------------------------------------------------------------------

 
 
THE CHEFS’ WAREHOUSE MID ATLANTIC, LLC
BEL CANTO FOODS, LLC
THE CHEFS’ WAREHOUSE WEST COAST, LLC
THE CHEFS’ WAREHOUSE OF FLORIDA, LLC
THE CHEFS’ WAREHOUSE, INC.
MICHAEL’S FINER MEATS, LLC
MICHAEL’S FINER MEATS HOLDINGS, LLC
THE CHEFS’ WAREHOUSE MIDWEST, LLC
THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.
QZ ACQUISITION (USA), INC.
QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.
QZINA SPECIALTY FOODS, INC., a Florida corporation
QZINA SPECIALTY FOODS, INC., a Washington corporation
QZINA SPECIALTY FOODS (AMBASSADOR), INC.
CW LV REAL ESTATE LLC
ALLEN BROTHERS 1893, LLC
THE GREAT STEAKHOUSE STEAKS, LLC
DEL MONTE CAPITOL MEAT COMPANY HOLDINGS, LLC
DEL MONTE CAPITOL MEAT COMPANY, LLC
FELLS POINT HOLDINGS, LLC
FELLS POINT, LLC
CHEFS’ WAREHOUSE TRANSPORTATION, LLC
DAIRYLAND HP LLC
 
 
 
 
 
 
 
 
 
 
By
/s/ Alexandros Aldous
 
 
 
Name:
Alexandros Aldous
 
 
 
Title:
General Counsel, Corporate
Secretary and Chief Government Relations
Officer
 
 
 
 
 

 
 
 
 
 
 
 
[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
JEFFERIES FINANCE LLC,
as Administrative Agent, Collateral Agent and a Replacement Lender
 
 
 
 
 
 
 
 
 
 
By
/s/ Paul Chisholm
 
 
 
Name:
Paul Chisholm
 
 
 
Title:
Managing Director
 
 
 
 

 
 
 
 
 

 
[SIGNATURE PAGE TO FOURTH AMENDMENT TO CREDIT AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
 
 
 
[Lender signature pages on file with the Administrative Agent]


--------------------------------------------------------------------------------